At the outset, I wish to extend our 
sincere congratulations to Mr. Miguel d’Escoto 
Brockmann on his election as President of the General 
Assembly at its sixty-third session. I would also like to 
take the opportunity to pay tribute to the President of 
the General Assembly at its sixty-second session, 
Mr. Srgjan Kerim, for his able leadership during his 
past term. 
 For Turkey, the United Nations Charter reflects 
the common aspirations and conscience of humanity. 
The United Nations provides a political and moral 
compass for our endeavours towards a just 
international order — a better order that will prevent 
new conflicts, ensure that human rights are upheld and 
lead to more equitable and sustainable distribution of 
prosperity. 
 In this framework, we believe that the most 
pressing task before the international community is to 
bridge, as quickly as possible, the enormous gap 
between the wealthiest and the least fortunate. We have 
certainly made considerable progress in that direction, 
including towards meeting the Millennium 
Development Goals; however, our common fight 
against poverty, illiteracy, epidemic diseases, child 
mortality and climate change is still far from over. On 
the contrary, volatile fuel prices, the food crisis and the 
global economic slowdown have brought about an even 
 
 
21 08-51570 
 
more challenging development and security 
environment. Under such circumstances, the fight 
against terrorism, racism, xenophobia and all forms of 
religious discrimination and extremism takes on 
particular importance. 
 We must indeed remain extremely vigilant 
against the risk of further alienation between different 
cultures and religions. In that respect, we regard the 
Alliance of Civilizations initiative, which we 
cosponsored with Spain under the auspices of the 
United Nations Secretary-General, as an important 
instrument that can help us avoid such a dangerous 
track. 
 Turkey will continue to be a leading country in 
further advancing the goals of this initiative which 
enjoys worldwide backing, including from the 
European Union and the Organization of the Islamic 
Conference. We hope that the Group of Friends of the 
Alliance of Civilizations, which now consists of 
14 international organizations and 76 countries 
representing different regions ranging from Latin 
America to Africa and Asia, will keep growing. In this 
vein, we look forward to hosting the second Forum 
meeting of the Alliance of Civilizations in Istanbul 
next April. 
 As I said, a top priority issue on our agenda is the 
need to address the problems of the developing world. 
There is no question that developing countries should 
get all the assistance they need to achieve sustainable 
development. They must be supported under a renewed 
global development agenda and through increased 
foreign investments and enhanced trade facilities. For 
its part, Turkey is trying to contribute to this 
endeavour, first and foremost through increased 
development assistance. Turkey also provides special 
facilities for development, health, education and 
agricultural projects in various parts of the world. As a 
result of such fast-growing aid programmes, Turkey is 
now recognized as an emerging donor country by the 
international community. 
 The United Nations Ministerial Conference of the 
Least Developed Countries which Turkey hosted in 
Istanbul last year has clearly demonstrated our 
commitment to humanitarian and development 
assistance. We have now offered to host the Fourth 
Ministerial Conference. Similarly, the first-ever 
Turkey-Africa Cooperation Summit held in Istanbul 
last month provided an important opportunity to 
explore new avenues of cooperation with the African 
continent. 
 Turkey is also committed to combating global 
warming, which has serious implications for the entire 
world, but more so for the developing countries. 
Driven by that conviction, we are taking active part in 
negotiations to shape our new global climate change 
agreement, which will replace the Kyoto Protocol. 
 Turkey also pays special attention to the global 
water crisis. In that regard, we hope that the Fifth 
World Water Forum which we will host in Istanbul next 
March will inspire new thinking and concrete action on 
this important question. 
 If I may now turn to the political issues besetting 
our region, I am pleased to note that Turkey has been 
actively contributing to the advancement of peace by 
facilitating dialogue. We have also been working hard 
to build a sense of co-ownership of regional issues 
among our neighbours through a series of regional 
cooperation initiatives. Encouraged by its strong 
regional ties, Turkey has launched another initiative 
designed to prevent further conflict in the recently 
traumatized South Caucasus. In that regard, I believe 
that the Caucasus Stability and Cooperation Platform 
proposed by Turkey could be an instrumental 
framework for building a climate of confidence in the 
region that will allow discussion of our common 
problems in a democratic setting. 
 In the light of impressions from my visits to our 
neighbours Armenia and Azerbaijan and those of Prime 
Minister Erdogan to the Russian Federation and 
Georgia, all parties concerned seem receptive to the 
idea; we hope they will give it a chance to work. I 
sincerely believe that a positive perspective thus 
created will help to solve frozen conflicts, including 
occupied Nagorno-Karabakh, on the basis of respect 
for the principle of territorial integrity. No doubt, such 
a perspective will also help improve the bilateral ties 
between the countries of the region.  
 The President returned to the Chair. 
 It is also well past time to settle the conflicts of 
the Middle East, at the core of which lies the 
Palestinian question. Turkey actively supports all 
endeavours to bring about a lasting solution to that 
central problem and alleviate the plight of the 
Palestinian people. Turkey is also making every effort 
to help advance the Syrian and Lebanese tracks. One 
  
 
08-51570 22 
 
recent example is the indirect peace talks that Syria 
and Israel started under Turkey’s auspices this past 
May in Istanbul.  
 In Iraq, too, Turkey stands firmly with the Iraqi 
people and Government. Besides our bilateral efforts, I 
am particularly pleased to see that the Neighbouring 
Countries process, which I initiated five years ago, is 
functioning well. If the international community’s 
efforts are to succeed, the Iraqi people need to settle 
their differences through dialogue and compromise on 
controversial issues, among them the final status of 
Kirkuk.  
 Afghanistan is another country where Turkey is 
investing heavily in the future of a nation with which 
we have special historical ties. Turkey will continue to 
contribute to the security of the Afghan people and to 
their reconstruction efforts. We will also continue our 
initiatives to create an atmosphere conducive to 
regional ownership and cooperation, in particular 
between Pakistan and Afghanistan. That is equally vital 
for the common struggle against terrorism and for the 
stability of the region.  
 Finally, an urgent and peaceful settlement of the 
question of Iran’s nuclear programme, in conformity 
with International Atomic Energy Agency norms and 
Treaty on the Non-Proliferation of Nuclear Weapons 
obligations and respecting the right to the peaceful use 
of nuclear energy, remains high on Turkey’s active 
diplomatic agenda.  
 I am convinced that would-be solutions to 
individual conflicts in the Middle East will be 
sustainable only if we adopt a comprehensive approach 
based on a positive vision for the future. That is why I 
invite all the parties to give serious consideration to the 
longstanding idea of collective arrangements for 
conflict prevention and resolution that would promote 
regional security and stability by building confidence, 
facilitating political dialogue and encouraging 
economic and cultural cooperation in the Middle East.  
 Turkey gives full backing to diplomatic efforts 
towards a political settlement in Cyprus. The solution 
lies in the establishment of a new partnership State 
composed of two constituent States of equal status. The 
process towards that goal should be based on the 
United Nations parameters of bi-zonality and the 
political equality of the two sides. We welcome and 
firmly support the comprehensive settlement 
negotiations recently started between the two leaders 
under the good offices of the Secretary-General.  
 At the same time, I believe that efforts to end the 
unfair isolation of the Turkish Cypriots who voted 
courageously in favour of the Comprehensive 
Settlement of the Cyprus Problem in 2004 — a plan 
that was unfortunately rejected by the other side — are 
long overdue.  
 Before concluding, I would like to stress the 
indispensable nature of the United Nations in resolving 
all those matters. Indeed, without an effective and 
functional world body, it is impossible to realize the 
hopes and expectations of our nations. That is why we 
attach the utmost importance to reforming and further 
strengthening the United Nations system as a whole. It 
is also why Turkey is constantly stepping up its 
engagement in and contributions to all aspects of the 
United Nations agenda, ranging from development and 
peacekeeping to human rights.  
 It is also with that sense of responsibility that 
Turkey has decided to put forth its candidature for a 
non-permanent seat on the Security Council for 2009 
and 2010. Turkey has not been represented in the 
Council for nearly half a century, and we believe that 
the main tenets of our foreign policy, together with our 
economic, social and cultural attributes, will allow us 
to bring added value to the work of the Council. I hope 
that the General Assembly, with its valuable support, 
will do us the honour of granting Turkey the 
opportunity to do so.  